EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Bunner on 06/16/2022
The application has been amended as follows: 
Claim 1, line 10: replace “wherein the lamellar particles have a width ranging from 10 microns to 50 microns and a thickness of 0.1 to 2 microns” with “wherein the functional lamellar particle has a width ranging from 10 microns to 50 microns and a thickness of 0.1 to 2 microns”.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a functional lamellar particle having an uncoverted portion including copper or silver, a converted portion disposed external to a surface of the unconverted portion, the converted portion including a chemical compound of copper or silver, the converted portion having a reflectance in visible range of less than 19.5 percent, a color different from the unconverted portion and a lightness of less than 45.2, the functional lamellar particle further including a functional coating disposed external to a surface of the converted portion, the lamellar particle having a width ranging from 10 to 50 microns and a thickness of 0.1 to 2 microns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/16/2022